Case 7:19-cr-00857-NSR Document 124 Filed 09/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a

 

UNITED STATES OF AMERICA
ORDER

19 Cr.857-03 (NSR)

-against-
ISAAC MALLORY,

Defendant.

 

NELSON S. ROMAN, U.S.D.J.:

The C.J.A. attorney assigned to this case Patrick Joyce is hereby ordered substituted
Attorney's Name

and the representation of the defendant in the above captioned matter is assigned to C.J.A. attorney

John Wallenstein
Attorney's Name

Outgoing counsel is directed to turn over his file to newly appointed counsel as soon as possible.

SO ORDERED.

 

 

Dated: White Plains, New York
Sept. 6, 2020

———————
—

usc SONY
DOCUMENT

|| ELECTRONICALLY FIL?
noc# eee
DATE FILED: QLGL Ao _

eee =

Soeuer - ncaa
